Name: Decision of the EEA Joint Committee No 56/1999 of 30Ã April 1999 amending AnnexÃ XIII (transport) to the EEA Agreement
 Type: Decision
 Subject Matter: transport policy;  land transport;  organisation of transport
 Date Published: 2000-11-09

 Avis juridique important|22000D1109(11)Decision of the EEA Joint Committee No 56/1999 of 30 April 1999 amending Annex XIII (transport) to the EEA Agreement Official Journal L 284 , 09/11/2000 P. 0017 - 0031Decision of the EEA Joint CommitteeNo 56/1999of 30 April 1999amending Annex XIII (transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIII to the Agreement was amended by Decision No 40/1999 of the EEA Joint Committee of 26 March 1999(1).(2) Commission Regulation (EC) No 2121/98 of 2 October 1998 laying down detailed rules for the application of Council Regulations (EEC) No 684/92 and (EC) No 12/98 as regards documents for the carriage of passengers by coach and bus(2) is to be incorporated into the Agreement.(3) Commission Regulation (EC) No 2121/98 repeals, with effect from 31 December 1999, Commission Regulation (EEC) No 1839/92 of 1 July 1992 laying down detailed rules for the application of Council Regulation (EEC) No 684/92 as regards documents for the international carriage of passengers(3) which is incorporated in the Agreement and is therefore to be deleted from the Agreement with effect from the same date,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 33b [Council Regulation (EC) No 12/98] in Annex XIII to the Agreement:"33c. 398 R 2121: Commission Regulation (EC) No 2121/98 of 2 October 1998 laying down detailed rules for the application of Council Regulations (EEC) No 684/92 and (EC) No 12/98 as regards documents for the carriage of passengers by coach and bus (OJ L 268, 3.10.1998, p. 10).The provisions of the Regulation shall, for the purposes of the present Agreement, be read with the following adaptations:(a) the EFTA States shall recognise the Community documents issued by the EC Member States in accordance with the Regulation. For the purposes of such recognition, in the provisions of the Community documents set out in Annexes II, III, IV, V and VI to the Regulation, references to 'Member State(s)' shall be read 'EC Member State(s), Iceland, Liechtenstein or Norway' and, in the titles of documents set out in Annexes II, III, IV and V, references to 'Member States' shall be read 'States that are either EC Member States or EFTA States';(b) the Community and the EC Member States shall recognise the documents issued by Iceland, Liechtenstein and Norway in accordance with the Regulation and the adaptations set out in, or referred to in, paragraph (c);(c) Iceland, Liechtenstein and Norway shall issue documents corresponding to:- Annex I to the Regulation,- the order Annexes to the Regulation which shall be issued in accordance with the model set out in Appendix 6 to this Annex."Article 2The appendix to the Annex to this Decision shall become Appendix 6 to Annex XIII to the Agreement.Article 3The text of point 33 [Commission Regulation (EEC) No 1839/92] of, and the text of Appendix 3 to, Annex XIII to the Agreement shall be deleted with effect from 31 December 1999.Article 4The texts of Regulation (EC) No 2121/98 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 5This Decision shall enter into force on 23 July 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 6This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 April 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 266, 19.10.2000.(2) OJ L 268, 3.10.1998, p. 10.(3) OJ L 187, 7.7.1992, p. 5.ANNEXto Decision No 56/1999 of the EEA Joint Committee"Appendix 6DOCUMENTS SET OUT IN THE ANNEXES TO COMMISSION REGULATION (EC) No 2121/98, AS ADAPTED FOR THE PURPOSES OF THE EEA AGREEMENTSee adaptation (c) in point 33c of Annex XIII to the AgreementANNEX II>PIC FILE= "L_2000284EN.002002.EPS">>PIC FILE= "L_2000284EN.002101.EPS">>PIC FILE= "L_2000284EN.002201.EPS">ANNEX III>PIC FILE= "L_2000284EN.002302.EPS">>PIC FILE= "L_2000284EN.002401.EPS">>PIC FILE= "L_2000284EN.002501.EPS">ANNEX IV>PIC FILE= "L_2000284EN.002602.EPS">>PIC FILE= "L_2000284EN.002701.EPS">>PIC FILE= "L_2000284EN.002801.EPS">ANNEX V>PIC FILE= "L_2000284EN.002902.EPS">>PIC FILE= "L_2000284EN.003001.EPS">ANNEX VI>PIC FILE= "L_2000284EN.003102.EPS">"